PER CURIAM.
The State of Florida appeals the trial court’s withhold of adjudication of the conviction against Scott Ketchum for one count of grand theft in the first degree; in violation of section 812.014(2)(a), Florida Statutes (2007). Section 775.08435, Florida Statutes (2007), prohibits a withhold of *198adjudication for first-degree felonies. Accordingly, we reverse the order withholding adjudication. Because the sentence was part of a plea offer by the trial court, Ketchum shall be offered the opportunity to withdraw his plea on remand.
Reversed and remanded.